Citation Nr: 1514585	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  07-17 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to radar exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, include posttraumatic stress disorder (PTSD), depression, bipolar disorder, schizoaffective disorder, and an anxiety disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing before the undersigned in July 2012; the Veteran has also testified at hearings before a Decision Review Officer (DRO) in March 2007, and a Veterans Law Judge who is no longer employed by the Board in July 2009.  Transcripts of those hearings are associated with the claims file.

This case was last before the Board in March 2014, where additional development was requested.  Unfortunately, additional development continues to be necessary as detailed below.   

The appeal has been processed electronically through the Virtual VA and Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

For the prostate claim, the March 2014 Board remand determined that the medical opinion of record was inadequate and requested another medical opinion.  The September 2014 VA medical opinion is essentially the same as the July 2013 VA medical opinion, which has been deemed inadequate.  Moreover, the Veteran submitted two published articles (found through the internet) in July 2012 and March 2007 correspondence suggesting a possible etiology between radar exposure and cancer.  (Lester, J.R. and D.F. Moore, Cancer Mortality Near Air Force Bases, Journal of Bioelectricty 1(1): 72-82 (1982); Heynick, Louis N., Radiofrequency Electromagnetic Fields (RFEMF) and Cancer: A comprehensive Review of the Literature Pertinent to Air Force Operations (1999).  These articles should be considered by the examiner.  An addendum VA prostate medical opinion from a different clinician is needed as instructed below.  

For the acquired psychiatric disability, the Veteran has repeatedly asserted that he witnessed great bodily injury (and possible fatality) from an incident aboard the U.S.S. Saratoga where the plane landing cables broke and injured workers on the flight line.  His treating VA physician authored a July 2008 letter in support of the claim.  He submitted a July 2012 statement from a friend corroborating his report.  At the July 2009 hearing, he indicated that it occurred while the ship was in Florida or Guantanamo Bay.  He has not been able to recall the exact date of the incident.  At the July 2012 hearing, he indicated he was confident it occurred in the summer of 1962 or possibly 1961.   

The available service records confirm that he served on the U.S.S. Saratoga beginning May 1961.  The 1962 U.S.S. Saratoga history reflects that it was in Guantanamo Bay in December, but review of the deck logs does not record an incident as described by the Veteran.  The only other period the ship was in the vicinity as described by the Veteran was in May and June 1962 off the Florida coast.  An additional search request is needed to determine if the incident described by the Veteran on the U.S.S. Saratoga can be verified by deck logs from May or June 1962.  Also, the AOJ should obtain the 1961 command history for the U.S.S. Saratoga and determine if the ship was near Florida or Guantanamo Bay in the summer months of 1961.  If so, request review of the deck logs to verify the reported stressor.

The April 2014 VA psychiatric examination and November 2014 addendum are unclear and an additional medical examination is needed with a different examiner.  The medical opinions must determine the following: whether the Veteran has PTSD in light of the DSM-IV criteria and if so, whether verified stressors are sufficient to support a PTSD diagnosis.

Accordingly, the case is REMANDED for the following action:

1. Contact the Joint Service Records Research Center (JSRRC) or similar records custodian and request review of May and June 1962 deck logs for the U.S.S. Saratoga to determine whether any aircraft accidents occurred as described by the Veteran.  Also, obtain the 1961 U.S.S. Saratoga command history.  If review of the 1961 U.S.S. Saratoga command history shows that the ship was in Florida or Guantanamo Bay in May, June, or August 1961, review the deck logs for aircraft accidents as described by the Veteran.  Document all correspondence.  

2.  After completing all search actions and associating responses with the record, schedule the Veteran for a VA psychiatric examination.

The examiner must exclusively consider the DSM-IV criteria for the examination.  

The electronic claims folder, including a copy of this remand, must be available review by the examiner.  The examiner should indicate receipt and review of the electronic record.  A clinical interview and any indicated testing must be performed.  

The examiner is asked to provide the following medical opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran meets the DSM-IV PTSD criteria based upon verified stressors?  Explain by evaluating each DSM-IV PTSD criterion.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any current non-PTSD psychiatric disorder is etiologically related to service?

A detailed rationale must accompany all medical opinions and must reflect consideration of the July 2008 VA medical opinion in support of the claim.  The Veteran's lay reports of symptoms must be considered.  

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Contact a new clinician (one other than the September 2014 VA examiner) for a VA medical opinion for the claimed prostate cancer.

The electronic claims folder, including a copy of this remand, must be available for review by the examiner.  

The examiner must determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer is related to radar exposure in service.  

A detailed explanation must be provided.  The examiner must address published articles submitted by the Veteran in March 2007 and July 2012 suggesting a possible association between radar exposure and cancer.    

If the examiner opines that an opinion cannot be given without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for an acquired psychiatric disorder, and prostate cancer due to radar exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

